Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim looks confusing because it is unclear as to what shape is referred to any shape.   
The claim is not in compliant with US Patent Practice.  The claim should begin with the term “a”, i.e., a flat cushion for feet comprising a reflective insulation layer wherein the flat cushion is formed in a shape of a square, a rectangular, a triangular and so on with a thickness ranging from 1 to 4 inches. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0018443 to Peterson et al. (hereinafter “Peterson”).
Peterson discloses a flat cushion made of reflective particulate (RF) foam comprising a flexible cellular foam and a plurality of reflective particulates dispersed therein (paragraphs 12, 53; and figures 16 and 17).  The RF foam contains reflective particulates in an amount of from 0.05 wt% to 50 wt% (paragraph 38).  The flat cushion is useful in the manufacture of an outdoor bedding pad, pillow, a mattress, or a pet bed (paragraph 54).   These bedding products are used to support the user including the head, shoulder, back and feet of the user.  The RF foam can be formed with a thickness of 2 inches within the claimed range (figure 13; and paragraph 59).  
The claim is anticipated by Peterson. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0244221 to Perkins (hereinafter “Perkins”).
Perkin discloses a multilayer mat includes a layer construction in an order: a protective layer 120, an internal layer 130 and a comfort layer 110 (figure 4).  The multilayer mat lies flat with the protective layer flush against a ground surface and with the comfort layer surface exposed for standing upon a user (abstract).  The multilayer mat is formed with a rectangular shape (paragraph 49). 
The internal layer includes a reflective layer to reflect light from the sun to further warm the user’s feet (paragraph 65).   
The protective layer and comfort layer each have a thickness between a fraction of a millimeter and several inches (paragraph 52).  Further, the multilayer mat has a single storage compartment which is 6 in x 6 in along the X and Y axis;  and about 1 or 2 cm thick along the Z-axis (figure 17 and paragraph 133).  
As the single storage compartment has a thickness of 20 mm, the multilayer mat must have a thickness of greater than 20 mm or 0.8 inch overlapping the claimed range.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the thickness of the multilayer mat will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the thickness of the multilayer mat is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer mat having a thickness in the range instantly claimed motivated by the desire to optimize comfort to the user while enabling an ease of folding and rolling the multilayer mat into its storage configuration.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788